H9013-3A (3/16)
 Filer’s Name, Address, Phone, email:
 William H Gilliam
 9450 SW Gemini Dr
 ECM 38146
 Beaverton, OR 97008
 623 748 1720)
 Bill70Gilliam@gmail.com



                UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF HAWAII
           1132 Bishop Street, Suite 250, Honolulu, Hawaii 96813

 Debtor(s):       William H Gililam
                                                                                 Case No.:   19-03666

 Plaintiff(s):
                                                                                 Adversary Proceeding No.:


                                                  (et al. if multiple parties)
 Defendant(s):

                                                                                 Related Docket No.:

                                                  (et al. if multiple parties)

                                              CERTIFICATE OF SERVICE
 Document(s) served:                                                                                   Date served:
 Motion for Turnover
                                                                                                            April 7, 2020

 The undersigned certifies under penalty of perjury that that the following were served the above
 document(s) by first class mail unless noted otherwise and that consent was given to any service by
 fax or electronic means. [Enter information as shown in example below, including identification of the client if the
 individual served is an attorney or service agent. CM/ECF Notice of Electronic Filing may be attached to identify parties
 served. The notation “ECF” means that court records indicate service was made using the court’s electronic transmission
 facilities; “HD” means that service was by hand delivery; “7004(h)” means that service on a depository institution was
 made by certified mail addressed to an officer of the institution. Attach continuation sheets as needed.]
 Example:
                                           Guru Gowrappan
 •    Name of person served
                                           Executive Vice President and CEO
 •    If attorney, name of client
                                           Group
 •    Mailing address or                   770 Broadway
      Email address if served via ECF or   New York, NY 1003
      Fax number if served by fax




 Dated:

 April 9, 2020
 ________________________________              William H Gilliam
                                           /s/ ____________________________________________________
                                               [Print name and sign]

            U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 126 Filed 05/11/20 Page 1 of 1
